Citation Nr: 0703230	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  04-18 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for a right knee 
condition, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to May 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's right knee condition has manifested in 
pain, swelling, slight limitation of flexion, and slight 
instability.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for a right knee condition have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this case, in a February 2002 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate a claim for an increased 
evaluation, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of any further evidence that pertains to the claim.  In a 
November 2003 letter, the RO reiterated the above 
information.  The claim was last readjudicated in October 
2005.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for an 
increased evaluation, any question as to an appropriate 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
veteran.  Thus, any such error is harmless and does not 
prohibit consideration of these matters on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2006); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2006); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2006); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2006).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2005); see also 38 C.F.R. § 4.45 (2005).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: her multiple contentions, 
service medical records, VA medical records, and VA 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on her behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran's right knee condition has been evaluated as 20 
percent disabling under Diagnostic Code 5257-5258.  The Board 
notes that the veteran's disability has been evaluated by 
analogy.  38 C.F.R. § 4.20 (2006).

Under Diagnostic Code 5257, severe recurrent subluxation or 
lateral instability warrants a 30 percent evaluation, and 
moderate recurrent subluxation or lateral instability 
warrants a 20 percent evaluation.

Under Diagnostic Code 5258, a 20 percent evaluation is 
assigned for semilunar, dislocated cartilage with frequent 
episodes of "locking," pain and effusion into the joint.  
This is the only rating available under this code.  

Initially, the Board finds that a higher evaluation is not 
warranted under Diagnostic Code 5258, as 20 percent is the 
maximum rating available under this code.

The Board also finds that the preponderance of the evidence 
is against an increased evaluation under Diagnostic Code 
5257.  In this regard, the Board notes a March 2002 VA 
examination report showing that the veteran's knee was stable 
medially, laterally, and anteroposteriorly, and that she had 
full range of motion.  Subjectively, she complained of 
clicking, popping, and snapping of the right knee, occasional 
giving way, and swelling.  

An April 2005 VA examination report showed that the medial, 
anterior, and posterior cruciate ligaments were normal and 
the lateral collateral ligament had slight laxity.  Range of 
motion revealed flexion limited by pain to 100 degrees, and 
normal extension.  Her gait was normal and she does not use a 
cane or crutches, but she does wear a knee brace.  X-ray of 
the right knee was normal.  Subjectively she complained of 
pain 4 to 5 days per week with occasional swelling, and 
difficulty with stairs, running or long car rides.  She 
further indicated she can no longer do lower body workouts or 
coach.

Upon consideration of the evidence, the Board finds that the 
objective evidence does not support an evaluation in excess 
of 20 percent.  The veteran's disability has not been 
reflective of severe recurrent subluxation or lateral 
instability to warrant a higher evaluation under Diagnostic 
Code 5257.  The Board acknowledges the veteran's complaints 
that her knee "gives out" occasionally.  However, the Board 
points out that the objective medical evidence only shows 
slight laxity in the lateral collateral ligament with the 
medial, anterior, and posterior cruciate ligaments being 
normal.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the veteran's disability.  After review, 
however, the Board observes that no other diagnostic code 
provides for a higher rating based on the evidence of record.  

In this regard, Diagnostic Codes 5260 and 5261 provide 
ratings for limitation of flexion and extension of the knee.  
However, the VA examination reports show flexion limited, at 
worst, to 100 degrees, which does not even meet the criteria 
established for a noncompensable rating under those codes.  
Specifically, limitation of flexion of the leg to 60 degrees 
or limitation of extension to 5 degrees warrants a 
noncompensable evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260 and 5261.  Thus, these diagnostic codes do not 
provide for a higher evaluation for the veteran's right knee 
condition.  

The Board has considered the subjective complaints, including 
pain and swelling; however, these complaints, when considered 
along with the objective findings of slight instability and 
slight limitation of motion, are adequately addressed by the 
20 percent evaluation currently assigned.  See DeLuca, supra.  

The Board has also considered whether a separate rating based 
on instability and arthritis is warranted.  However, as 
arthritis was not shown on the current right knee x-ray, 
separate ratings are not warranted.  See VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98.  Likewise, the evidence does not show that 
separate ratings for limitation of motion of extension and 
flexion are warranted as the veteran's extension was normal.  
VAOPGCPREC 9-2004, 69 Fed. Reg. 59988, 59990 (2004).  

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, while she has complained of some time off from work 
due to her knee, the Board notes that the veteran's 
disability has not been shown objectively to interfere 
markedly with employment (i.e., beyond that contemplated in 
the assigned ratings), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Therefore, 
the Board finds that the criteria for submission for 
consideration of extra-schedular ratings are not met.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).   

ORDER

An increased evaluation for a right knee condition is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


